﻿I would like to begin by offering you, Sir, my warmest congratulations on assuming the high office of President of the General Assembly. It is only fitting that Malta, a fellow non-aligned and United-Nations-minded country, should be given the opportunity to guide this session of the General Assembly to successful fruition. Your election adds weight to the truth that all countries, large and small, have a role to play in the world of today and that of tomorrow, I would also like to thank the out-going President, Major-General Joseph Garba, for his skilful management of the forty-fourth session, which saw the encouraging trend towards consensus resolutions continue.
Allow me to echo the sentiments of previous speakers and welcome the Principality of Liechtenstein, a fellow small State, to the United Nations as its 160th Member, and allow me also to congratulate our friends from Yemen on their momentous decision to reunite their countries, and to welcome them here as a delegation of a united Yemen, although this means that we have one Member State less.
I would also like to express our great appreciation and esteem for the work of the Secretary-General, so much of which is connected with Cyprus, whose instructive and thoughtful report we have read with great interest. We commend his skill and commitment in handling the affairs of the United Nations and in further promoting the goals and objectives of this world Organisation, which constitutes the moral and social conscience of mankind.
In the 12 months since I addressed the forty-fourth General Assembly, we have witnessed a rapid and dramatic succession of political developments  Some of those developments have been positive beyond expectation; others, quite the opposite.
When taken together, however, they indicate that we are at a crucial juncture in world history. Like all such turning-points, the current one involves a period of transition characterised by both great opportunities and great difficulties. Undeniably, the most important positive development of the past 12 months has been the coming to an end of the cold war between East and West, which was effectively buried in the rubble of the Berlin Wall last winter. Dialogue and co-operation are fast replacing distrust and confrontation.
The euphoria generated by these positive changes, however, has already received its first sharp blow. The crisis in the Gulf triggered by Iraq's invasion and occupation of neighbouring Kuwait demonstrates that the long road to a truly peaceful world is not an easy one. The crisis, however, also brought to the fore a united United Nations, whose resolutions were given bite as well as bark.
Cyprus, itself a small State and victim of military aggression by a larger neighbour, Turkey, strongly condemns the Iraqi invasion and occupation of Kuwait. We firmly support the relevant resolutions of the Security Council and express the hope that they can be effectively implemented without the use of force, but implemented they must be, and the earlier the better for all. Let us in this respect express the hope that the withdrawal of Iraq from Kuwait will, as President Mitterand so eloquently stated from this rostrum yesterday, pave the way to a speedy resolution of the other outstanding problems of our region.
I would also like to stress that there are very important lessons to be drawn by us all from the crisis in the Gulf, where the unrestricted supply of weapons and tolerance of other cases of aggression contributed to its happening. The first lesson is that despite, or even because of, the virtual erasure of the cold war lines of confrontation between East and Nest and the encouraging trend towards disarmament between them, regional conflicts may flare up in stark contrast to the peace epidemic on the broader East-West stage. As events on the United States-Soviet Union axis and in Europe divert attention from the periphery, as the structures of the cold-war client-State control mechanisms disintegrate and as arms merchants seek to replace lost or declining main-line markets, so the possibility remains that conflicts can arise with the potential to destabilize the entire globe
However, the international response to the crisis carries a clear message of hope, and this is the second lesson. In a distinct signal that the old divisive order no longer stands, the United States and the Soviet Union, unilaterally and collectively within the Security Council, delivered fundamentally the same message: that the world community, in its overwhelming majority - I would say, in its near totality - is not prepared to condone aggression or the use of force as means of implementing national claims. Peaceful negotiations, with due regard to the principles of international law, are the only permissible way to settle differences. In addition, the Gulf crisis has highlighted the key role of the United Nations in the handling of international conflicts, both as a forum for discussion and debate and as a body with the structure and authority to produce collective decisions guiding the international response to a given crisis situation 
It also illustrated that the international community should not through the United Nations appease itself with words hut should seek ways to implement its resolutions through collective action, taking advantage of the changing order of world political relations.
Security Council resolutions are as binding today as they were in 1974, but as we know only too well they have not always been implemented. The Republic of Cyprus has been a firm advocate of the implementation of United Nations resolutions since its admission to the world body. It was Cyprus that proposed that the item "Implementation of the resolutions of the United Nations" be inscribed on the agenda of the thirty-seventh session of the General Assembly. That item is again inscribed on the agenda to be discussed in plenary. I think that the time is now ripe to consider seriously the significance of Security Council resolutions in particular and United Nations resolutions in general and as a whole, and to seek ways to ensure their transformation from mere words into deeds. In this regard, it is fitting to refer to the work done to date by the Committee on the United Nations Charter and the Strengthening of the Role of the Organisation and to express the view that we should now give serious and effective attention to the work of that most important Committee.
Turning to the rest of the international political scene in this period of transition, a survey of developments yields a similar mixed message of hope and warning.
There is no doubt that the reunification of Germany in early October - in a few days from today - is a landmark event. Only a year ago, the Berlin Hall separated German from fellow German. Families that had been divided since the early 1950s were reunited. The speed with which the changes have taken place is of lightning proportions and we extend our most heartfelt congratulations to the people of Germany and our beat wishes for every success in addressing the challenges of reunification in which East and West go forward hand in hand.
In Cyprus, we too dream of the day when the Military wall of separation is finally dismantled so that Greek and Turkish Cypriots may too go forward hand in hand. This is our dream and guiding force as we approach the marking of the thirtieth anniversary of our independence.
In both Eastern and Western Europe - the epicentre of the historic changes which spelled the end of the Cold War - the process of fundamental and rapid economic and political reforms is gathering momentum. On the one hand the European Community is moving forward towards a single European market in 1992 and speeding up the process of economic and political integration. On the other, concurrently, the new emerging market economies of Central and Eastern Europe are in turn establishing the economic and political frameworks that will ensure their future prosperity. It is in the interest of the whole world that, when completed, these two processes make President Gorbachev's inspired vision of the Common European House, or the European confederation envisaged by President Mitterrand, a reality.
We all express the hope that the path of democratisation that the countries of Eastern Europe have embarked on will not be undermined by the daunting economic problems that face them, nor by the clearly re-emerging nationalistic tendencies that are challenging the very fibre that binds the State as a single actor on the international scene. It is of extreme concern to us all to witness In Europe and in other parts of the world this current upsurge of nationalism based on ethnic, religious, racial or tribal differences. No one here should be in any doubt that if this trend is allowed to fester its spiralling effect will be disastrous. We must recognise and accept that the interests of any one group within a country cannot be achieved through the oppression of other groups or the redrawing of the map of the world along sectarian or schismatic lines.
In South Africa, despite the serious problems that continue to exist, the beginning of the end of the abhorrent regime of apartheid has now been signalled by the start of talks between the African National Congress and the South African government of Mr. de Klerk. We hope that this trend is an irreversible one. In the same region, the past year has seen the historic transition of Namibia to independence, with which a major step was taken towards the reduction of tensions which threatened global stability. Once again, one cannot praise enough the role and work of the United Nations and its Secretary-General in the realisation of Namibian independence.
We particularly welcome the decision by the United States and the Soviet Union to work together for a mutually acceptable solution to the problem of Afghanistan, where the continuing civil war, despite the peace accords of 1988, is claiming many lives and causing untold hardships among the proud Afghan people.
We are heartened to note the progress made among the five permanent members of the Security Council in the search for a solution of the Cambodian problem. We welcome the acceptance by all the parties to the conflict of the framework agreement reached by the five for a solution. The envisaged role of the United Nations is again evidence of the new found convergence of views among the five permanent members in the resolution of conflicts and of the importance of the United Nations in their resolution.
We note with concern, however, the lack of progress towards the peaceful resolution of other regional conflicts and disputes. In the Middle East, the Gulf crisis has increased our concern over the interrelated problems of Palestine and Lebanon. The speedy and effective resolution of those problems as a vital element of comprehensive and lasting peace in the region is of particular concern to Cyprus and its people. We denounce the continuing oppression of the brave Palestinian people in the occupied territories. Effective negotiations must be based on Security Council resolutions 242 (1967) and 338 (1973). We support the establishment of a Palestinian State as well as secure borders for all States in the area.
We continue to deplore the tragedy in Lebanon and the unending suffering of its people. Cyprus remains committed to providing humanitarian assistance to its Lebanese neighbours. For the sixteenth year Cyprus stands before this world assembly pleading for its voice to be heard. It has been 16 long years since another invasion and occupation unfolded in the eyes of the world, much like the one we have recently witnessed, and unfortunately the scars of that invasion still remain open.
Cyprus continues to be forcibly divided. Turkish troops continue to occupy about 40 per cent of its land. Thousands of refugees are denied access to their homes and properties. One thousand sis hundred nineteen persons are still missing as a result of the Turkish military operations. Our cultural heritage, which has existed for thousands of years and is the common heritage of mankind, is being plundered and obliterated. Furthermore, foreign settlers from Anatolia are still being brought in and settled on Cypriot soil, thus changing its demographic structure. The menace of foreign settlement is also threatening Varosha, a city under the control of the Turkish army since its inhabitants were forcibly expelled during the invasion of 1974.
And all of this is in total disregard of a plethora of resolutions passed not only by this Assembly but by the Security Council as well. Those resolutions clearly and unequivocally call for the reversal of all these acts of flagrant violation of international law. And yet the discouraging chasm between words and deeds today remains as wide as ever.
Many would have given up hope. However, the strengthening of the United Nations and the reinforced expectation of respect for and implementation of its resolutions is a development from which we draw hope. We are also heartened by the statements of world leaders that no peaceful international order is possible if larger States can devour their smaller neighbours, and that we must demonstrate beyond any doubt that aggression cannot and will not pay. If these words are transformed into deeds, then we shall finally be able to overcome the ills of aggression and set Cyprus on the course of peace and prosperity for the benefit of the whole of its population.
A just and viable solution to the Cyprus problem necessitates that negotiations are entered into in good faith and are result-oriented. We have, tine and tine again, displayed our commitment as well as our good will during the course of negotiations. We have presented proposals to the Turkish Cypriot side going far beyond the protection of cultural, religious  and linguistic identity, aiming at creating a federation consisting of two regions, one to be administered by the Turkish Cypriot community and the other by the Greek Cypriot community.
Unfortunately, Turkish demands that would have amounted to a permanent partition of Cyprus have, according to the Secretary-General himself, pushed the inter-communal dialogue into an impasse.
Despite the many difficulties, we are resolute in our determination to move out of this impasse. Particularly in today's climate, which favours implementation of United Nations resolutions and the overcoming of divisions, Cyprus cannot be the only exception.
We will persist in our offensive of good will and communication with our Turkish Cypriot fellow-citizens. We shall continue to promote contact and co-operation over whatever barriers or obstacles are placed in our way, convinced that these efforts will contribute to the impetus towards the security of our people and our country in a democratic federation. We will also persevere with our proposals for the complete demilitarisation of the Republic of Cyprus, which will be of benefit not only to the Cypriot people but also to the whole region. No obstacles will derail us from our goal of a united, sovereign, territorially integral Cyprus, her freedom, justice and human rights for all Cypriots will not be regarded as a luxury but as the vary basis of human assistance.
Let me take this opportunity to state in no uncertain tones that we shall continue to afford the Secretary-General our full support and co-operation in his efforts to achieve a breakthrough by way of result-oriented negotiations. Cyprus must not be left to suffer any longer from the catastrophic consequences of the maxim "might means right". .
Aside from the political or military oppression of the small by the large, the existence of economic oppression can be just as serious, and its repercussions are just as disastrous. The growing gap between the rich and the poor is a major problem which threatens to act as a time bomb in the foundations of the more peaceful world we are trying to build, unless it is defused in time.
This issue was discussed at length at the special session on international economic co-operation here in New York last spring. The latest World Bank World Development Support shows that more than one billion people in the developing world are constantly condemned to live in conditions of destitution, with an income of less than $370, not per day or per week or per month, but per annum. As a result, 40,000 children die every day due to avoidable causes.
The strategy for tackling the problem of development should, I believe, have three facets. First, effective and imaginative measure are required to tackle the developing countries $1.3 trillion debt problem, combining debt forgiveness, the use of the so-called peace dividend in the form of funds saved from the reduction in military spending as a result of the disarmament process, interest recycling and any other measures which can alleviate the debt burden. And we must not forget that if the Governments will do nothing about the debt problem, then the market forces will take care of it, and the results would not be to their liking. 
Secondly, measures are to be taken to improve commodity prices, the low levels of which are directly related to the exacerbation of the debt problem in the 1910s, combined with steps to open up international markets to developing countries products through the abolition of tariff and non-tariff barriers to trade. Unfortunately, we have to note that the negotiations for the Uruguay Sound are dangerously delayed, and progress will cone only as a result of courageous political decisions. But progress is needed. 
Thirdly, initiatives must be created to encourage investment which will act as a vehicle for the transfer of technology to the developing countries.
The developing countries must be allowed to share in the benefits of the technological revolution if they are to be able to develop successfully in the increasingly competitive international environment. However, they also have the responsibility of responding to such multilateral action, thereby maximising the benefits that will accrue from efficient domestic economic policies.
We meet here today against a backdrop of threats to the very survival of our planet. The drive for economic development has brought us to the brink of ecological disaster. The figures are indeed alarming. Since the middle of this century global economic production has increased five-fold and the total world grain production has more than doubled, but not without placing a monumental strain on this planet. In the same period the world's crop-land topsoil has been eroded by SO per cent; 20 per cent of the world's rain forests has also been destroyed; the ozone layer has been depleted by over 2 per cent world-wide, while tens of thousands of plant and animal species have become extinct.
Effective international action is required now to stem what could become an irreversible tide towards disaster. Sound economic development policies must go in tandem with sound ecological management policies. While recognising that the responsibility for repairing the damage caused to the Earth's fabric rests with those primarily responsible for causing it, namely the developed countries, we all have a responsibility to shift from development policies that deplete our natural resources to ones that preserve them. The establishment of a global fund for the environment, to which countries on the basis of national income may contribute, could generate funds for nature conservation world-wide and demonstrate our united commitment to dealing with a problem that affects each and every one of us. 
We must remain equally united in our commitment to fighting the global problem of drugs in all its aspects production, trafficking and use; for, just as the destruction of the environment undermines our fundamental resources in the form of trees, water, the air and the soil, so the drug epidemic continues to undermine our precious natural resource in the form of human beings themselves.
I began by saying that we find ourselves at a crucial turning-point in history. If we rise to the opportunities which have now been opened to us we can take a giant stop forward in the direction of a more prosperous, more peaceful world, making the twenty-first century a century of peace, co-operation and achievement. If we succumb to the difficulties and fail to raise this day of opportunity and hope, then we stand to regress to a period of conflict and destruction even more terrible than anything we have already witnessed in this century.
The burden of responsibility is heavily and squarely on our shoulders. What it entails is placing the common good above our own immediate narrow interests; for we must recognise that in the long term that which is to the benefit of the whole international community will also be to the benefit of its individual members.
The crisis in the Gulf; the problems of unequal international economic development and the economic migration that it creates; the issue of environmental conservation; the social problems of drugs and AIDS - all clearly show that none of us can go it alone any longer, and that no one can shut the door on daily occurrences in the rest of the world, for development transcends international barriers in a way that makes isolationism impossible. We must all survive together or perish together. Let us work in the framework of a reinvigorated United Nations to ensure that the world will not perish but survive to become a better place for ourselves and our children. 
